Per tot. Curiam.

1. Although it may not be necessary, in some cases, to give drawer notice of protest, as where drawer had no effects in drawee’s hands, Doug. SS. yet this rule will in no case apply to an indorser. 5 Burr. 2607. For in all cases whatever, the holder of a bill must give reasonable notice to the indorser, that is, by first post or convenient opportunity, which is partly a matter of fact for jury, what is reasonable or not. , Doug. 499.
2. Wherever a new credit is given, the party holding, takes it upon himself; and in no case where the holder gives time for payment to the maker, is the indorser liable. 1 Term Rep. 167. 714. 1 Well. 48,
Verdict for defendant.